DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 02/23/2021 has been entered. Claims 1 and 3-12 remain pending. Claims 5-8 and 11-12 are withdrawn. Claim 2 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, Claim 3 depends from Claim 3 which is indefinite and incomplete.  Per MPEP 608.01(n)(V), "If the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete."
As this appears to be a clerical error, for the purposes of examination Claim 3 is taken to be dependent on Claim 1 since the limitations of Claim 2 (from which Claim 3 previously depended) were incorporated into Claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al., (US20080057359 cited on IDS dated 07/02/2018) hereinafter Venkataraman in view of Ishioka et al., (JP2010067354A, see also Espacenet translation) hereinafter Ishioka. 
Regarding Claim 1, Venkataraman discloses a process for the production of compressed hydrogen (Venkataraman [0025]) from a feedstream comprising methane (Venkataraman [0058]), and more specifically an example which comprises reformed natural gas (Venkataraman [0059]), which comprises methane according to (Venkataraman [0058]) comprising: 
A) supplying the feedstream comprising methane (Venkataraman [0058]) and water vapor stream (Venkataraman [0059]), which is the same as a steam stream, to a fuel cell stack “101” (Venkataraman [0059]), which is a solid oxide fuel cell (Venkataraman [0014]), wherein a reformer “37” can reform the feedstream with for example a catalyst to form a product comprising hydrogen at the anode of the fuel cell (Venkataraman [0059),
B) generating electricity using the solid oxide fuel cell (Venkataraman [0061]) from at least a portion of the product mixture comprising hydrogen (Venkataraman [0059]),
C) an electrochemical pump “301” (Venkataraman [0085]) capable of extracting gaseous hydrogen and compressing it (Venkataraman [0085]), since an electrochemical pump is an example of an electrochemical device,
D) supplying at least a portion of the product mixture comprising hydrogen to the electrochemical pump (Venkataraman [0085]), for it to produce a compressed hydrogen stream (Venkataraman [0085]) since an electrochemical pump is a type of compressor,

Venkataraman discloses that the electricity generated by the SOFC may be used to power a vehicle or other uses (Venkataraman [0055]), and that the system can be operated to produce only electricity or electricity and hydrogen together (Venkataraman [0048]), and can be optimized based on demand for electricity and hydrogen (Venkataraman [0078]). However, Venkataraman does not explicitly disclose wherein the electricity generated by the fuel cell is used to power the electrochemical pump. 
In a similar field of endeavor as it pertains to a fuel cell system (Ishioka [0001]) Ishioka teaches a similar process using a SOFC (Ishioka [0002]) to generate electricity, the electricity then being used to power an auxiliary component, such as a pump “32” (Ishioka [0034], see also Fig. 4, power generated from fuel cell “12” goes to auxiliary pump “32”), similar to the pump of Venkataraman. Ishioka teaches that directly supplying the auxiliary machine with power generated from the fuel cell can improve operation efficiency (Ishioka [0041]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the process of Venkataraman to include supplying at least a portion of the electricity generated by the fuel cell to the auxiliary electrochemical pump as taught by Ishioka in order to improve operating efficiency of the process. 
Venkataraman further discloses wherein some or all of the cells in the fuel cell stack may also be used in electrolysis mode when there is a low demand for electricity generation (Venkataraman [0025]) in a reversible type of fuel cell (Venkataraman [0025]). Venkataraman, however, does not explicitly discloses wherein the electricity generated by the fuel cell can at least partially power the electrolysis apparatus.
Venkataraman further discloses that the electrolysis mode is allowed to run when there is a low demand (Venkataraman [0025]), and only some of the cells can be placed in electrolysis mode (Venkataraman [0025]), which the skilled artisan understands generates hydrogen, which Venkataraman desires to store hydrogen fuel (Venkataraman [0025]) for the fuel cell to use during times of increased demand the electricity required for the electrolysis can be provided by the cells still operating in electricity generation mode. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize some of the reversible cells in electrolysis mode as disclosed by Venkataraman, and further provide electricity generated from the fuel cells in electricity generation mode to at least partially power the cells in electrolysis mode, in order to provide power to the electrolysis process in times of reduced demand of electricity while still being able to produce hydrogen to store and later use by the fuel cell in times of increased demand.
Regarding Claim 4, Venkataraman discloses all of the claim limitations as set forth above. Venkataraman further discloses wherein the product mixture comprising hydrogen (Venkataraman [0085]) is supplied to the electrochemical pump “301” (Venkataraman [0085]) either continuously or intermittently to separate hydrogen from the fuel exhaust stream (Venkataraman [0085]) to produce the compressed hydrogen stream (Venkataraman [0085]).
Regarding Claim 9, Venkataraman discloses all of the claim limitations as set forth above. Ishioka further teaches that at least a portion of the power supplied to the auxiliary pump is DC power (Ishioka [0034]). 
Regarding Claim 10, Venkataraman discloses all of the claim limitations as set forth above. Ishioka further discloses wherein the electricity supplied from a SOFC to the auxiliary equipment is DC power (Ishioka [0034]), including the pump “32” (Ishioka [0034]) and since there is not a DC/AC converter, the electricity that is supplied to the electrolysis apparatus is also DC.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al., (US20080057359 cited on IDS dated 07/02/2018) hereinafter Venkataraman, as applied to claim 1 above, and further as evidenced by Molter et al., (US20040013923 cited on IDS 07/02/2018).
Regarding Claim 3, Venkataraman discloses all of the claim limitations as set forth above. Venkataraman further discloses wherein the fuel cell stack may also be used in electrolysis mode when there is a low demand for electricity generation (Venkataraman [0025]). However, Venkataraman does not explicitly discloses wherein the electrolysis apparatus produces an output stream comprising hydrogen from an intake of water and at least a portion of electricity produced by the solid oxide fuel cell. 
However, as evidenced by Molter in a similar field of endeavor as it pertains to a process for hydrogen generation (Molter abstract), it is well known in the art that the electrolysis process takes an inlet of water and electricity to produce hydrogen (Molter [0025]).
Therefore, it is well understood that the electrolysis process described by Venkataraman also necessarily produces an output stream comprising hydrogen from an intake of water and electricity thus meeting the claim limitation.

Response to Arguments
Applicant's arguments filed 02/23 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach wherein at least another portion of the electricity generated by the fuel cell is supplied to an electrolysis apparatus to at least partially power the electrolysis apparatus since it taken that the electrolysis apparatus is separate from the claimed solid oxide fuel cell, and the electricity being generated by the fuel cell stack powers itself in electrolysis mode would not be interpreted by one of ordinary skill in the art. 
The Examiner submits that since Venkataraman discloses that some or all of the cells in the fuel cell stack may also be used in electrolysis mode when there is a low demand for electricity generation (Venkataraman [0025]), the claim limitation requiring at least a portion to be supplied to an electrolysis apparatus is met, and further is taken to be suitably separate, since at the point-in-time when it is being used in electrolysis mode it is considered an electrolysis apparatus. Without additional structure defining the electrolysis apparatus over the prior art, the claim limitation is met. Additionally, the claim does not specify a particular order or sequence in which these processes must occur or that they must occur concurrently. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722